DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
 This Office Action is in response to an amendment filed on 10/14/2020. As directed by the amendment, claims 4, 6, 30 and 38-52 were canceled, claim 1 was amended, and no new claims were added. Thus, claims 1-3, 5, 7-29, and 31-37 are pending for this application.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-15, 27-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619).
Regarding claim 1, Naghavi discloses (Fig. 4 and 6A-7) a wearable medical treatment system for medical treatment of a patient, the wearable medical treatment system comprising: 
a plurality of sensors (electrodes of electrocardiogram, paragraphs [0033] and [0080]) configured to be externally positioned on the patient, the plurality of sensors comprising at least one cardiac sensing electrode configured to provide one or more signals indicative of cardiac information of the patient (provides cardiac information regarding heart beat rhythm, paragraphs [0033] and [0080])
a cuff (cuff 44 Fig. 7) configured to contract about a limb of the patient (e.g. leg of user, but can also contact arm of user, see;
and a controller (microcontroller 40) communicatively coupled to the plurality of sensors and the cuff (paragraphs [0076] and [0080]), wherein the controller is configured to: 
receive the one or more signals indicative of the cardiac information of the patient (receive electrical signals from electrocardiogram indicative of heart beat rhythm, paragraph [0033] and [0080]) 
determine the cardiac information of the patient (paragraph [0033] and [0080]),   

Naghavi does not disclose a garment configured to be worn on a torso of the patient and at least two defibrillation electrodes configured to couple to at least first and second locations on the garment so as to be externally positioned on the torso of the patient when the garment is worn by the patient, and deliver a defibrillation shock to the patient, the controller is communicatively coupled to the at least two defibrillation electrodes, wherein the controller is configured to: control delivery of the defibrillation shock by the at least one defibrillation electrode based at least in part on the cardiac information of the patient.
However, Donnelly teaches (Fig. 1) a garment (treatment device 100, in form of a garment for torso, see paragraph [0025]) configured to be worn on a torso of the patient (worn during physical activity to track exercise and prevent cardiac issues, as well as during the day, see paragraphs [0063] and [0064]) and at least two defibrillation electrodes (treatment electrodes 115) configured to couple to at least first and second locations (electrodes 115 positioned left and right at center of torso, see Fig. 1) on the garment so as to be externally positioned on the torso of the patient when the garment is worn by the patient, and deliver a defibrillation shock to the patient (“defibrillation shock”, paragraph [0029]), the controller (controller 105) is communicatively coupled to the at least two defibrillation electrodes (paragraph [0030]), wherein the controller is configured to: control delivery of the defibrillation shock by the at least one defibrillation electrode based at least in part on the cardiac information of the patient (controls delivery of shock based on cardiac information from sensors 110, see paragraph [0052]).

Modified Naghavi discloses a cuff and a garment to monitor patient condition during exercise in case defibrillation is required, but does not disclose the cuff is configured to couple to a third location on the garment so as to be externally positioned around a limb of the patient when the garment is worn by the patient.
However, Redington teaches (Fig. 1) a cuff (10) and a garment (not shown) worn during physical activity (paragraph [0141]), wherein the cuff is coupled to the garment at a third location of the garment so as to be externally positioned around a limb of the patient when the garment is worn by the patient (cuff is coupled to the limb of the patient and provided on an inner layer of the garment so as to be in contact with the user, see paragraph [0141], therefore the cuff must be provided on a sleeve of the garment in order to be coupled to both the inner layer and the limb of a patient. See paragraph [0141]).

Regarding claim 8, Naghavi discloses the RIC protocol includes 
a plurality of sequential treatment cycles (“at least 2 cycles”, paragraph [0020]), each cycle comprising: 
a cuff contraction phase (cuff inflated) during which the controller causes the cuff to contract about the limb of the patient to a set point pressure above a systolic pressure (“suprasystolic pressure”, paragraph [0064]) of the patient to occlude blood flow through the limb (paragraph [0064]); 
an ischemic phase during which the controller causes the cuff to remain contracted about the limb of the patient at the set point pressure for an ischemic phase duration (maintained above systolic pressure for a “preset duration”, paragraph [0069]); 
a cuff release phase (cuff deflated) during which the controller causes the cuff to relax to allow the blood flow through the limb (paragraph [0069]); and 
a reperfusion phase during which the controller causes the cuff to remain relaxed to allow the blood flow through the limb for a reperfusion phase duration (remain in reperfusion for a “preset duration”, paragraph [0069]).
Regarding claim 9, Naghavi discloses the ischemic phase duration is between 0.5 and 30 minutes (2-5 minutes, paragraph [0020]).
Regarding claim 10, Naghavi discloses the reperfusion phase is between 0.5 to 30 minutes (e.g. 5 minutes, paragraph [0075]).
Regarding claims 11-13, Naghavi discloses the RIC protocol further comprises a time interval at which to implement the sequential treatment cycles, wherein the time interval is a number of times per week and wherein the time interval is between 1 and 7 times per week (2-4 times per week, paragraph [0020]).
Regarding claims 14-15, Naghavi discloses the time interval is a number of times per day, wherein the number of times per day is between 1 and 5 times per day (cycle lasts 10 minutes and discloses continuing the cycle for 20 minutes, therefore inherently discloses performing a time interval of twice a day, paragraph [0075]).
Regarding claim 27, Naghavi discloses the cardiac information comprises an electrocardiogram ([0033] and [0080]).
Regarding claim 28, Naghavi discloses the plurality of sensors comprises one or more of pulse oxygen level sensor (pulse oximetry sensor, paragraph [0015]). 
Regarding claim 33, Naghavi discloses the system comprise a mobile power supply (microcontroller “contains battery for portable use”, paragraph [0064]).

 Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and further in view of Sturdivant (US 2016/0213560).
Regarding claim 2, Naghavi discloses the cardiac information of the patient comprises a heartbeat rhythm, but does not disclose the cardiac information is indicative of whether a cardiac arrhythmia is occurring in the patient. However, Sturdivant teaches (Fig. 1A and 4) a wearable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiac information of Naghavi to include whether a cardiac arrhythmia is occurring in the patient as taught by Sturdiv for the purpose of providing guidance to the controller as to whether a defibrillation shock should occur, as irregular heart rhythms like cardiac arrhythmia require a defibrillating shock to effectively treat (paragraph [0044] Sturdiv).

Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and further in view of Leshin (US 8,795,323)
Regarding claim 3, Naghavi does not disclose the controller is configured to: determine a cardiac event risk score associated with a potential adverse cardiac event of the patient based at least in part on the cardiac information of the patient; and implement the RIC protocol based on the cardiac event risk score.
However, Leshin teaches (Fig. 1-4) an ischemic preconditioning device comprising a controller (controller 110) configured to: determine a cardiac event risk score (“risk score”, Col. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Naghavi to be configured to determine a cardiac event risk score associated with a potential adverse cardiac event of the patient based at least in part on the cardiac information of the patient; and implement the RIC protocol based on the cardiac event risk score as taught by Leshin for the purpose of providing an input to assist the controller to select a treatment protocol most appropriate to the user (Col. 10 lines 50-68 and Col. 11 lines 1-3).
Regarding claim 29, Naghavi discloses a cuff, but does not disclose at least a portion of the cuff comprises an adhesive surface. However, Leshin teaches (Fig. 8) a cuff (200) including an adhesive layer (Col. 13 lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff of Naghavi to include an adhesive surface as taught by Leschin for the purpose of improving securement of the cuff to the user’s body, thereby optimizing the effects of treatment.

 Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and further in view of Loeb (US 2005/0075531).
Regarding claim 5, Naghavi discloses the controller is configured to control contraction of the cuff based on cardiac information (paragraphs [0033] and [0080]), but is silent regarding a user interface communicatively coupled to the controller and configured to capture input from the patient wherein the controller is configured to control contraction of the cuff based on the input from the patient.
However, Loeb teaches (Fig. 4-5) a user interface (display screen 20) communicatively coupled to the controller (microprocessor 11) and configured to capture input from the patient (user inputs desired settings in compression menu 60, paragraph [0106]) wherein the controller is configured to control contraction of the cuff based on the input from the patient (paragraphs [0107] and [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi to include user interface communicatively coupled to the controller and configured to capture input from the patient wherein the controller is configured to control contraction of the cuff based on the input from the patient as taught by Loeb for the purpose of allowing the operator to manually adjust settings of the treatment therapy according to patient characteristics (e.g. patient’s height) (paragraphs [0106] and [0107] Loeb).
Regarding claim 7, Loeb discloses the controller is configured to determine the RIC protocol based on the input from the patient (paragraphs [0106], [0107] and [0110] of Loeb).
 
  Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and further in view of Hamilton (US 2011/0251635).
Regarding claim 16, Naghavi discloses a gas pressure source (electric pump, paragraphs [0028] and [0096]). Naghavi discloses using a plurality of cuffs (see Fig. 7), but is silent regarding a gas flow regular coupled to the gas pressure source and the controller and a pneumatic distribution system coupled to the gas flow regulator.	
However, Hamilton teaches (Fig. 1-4) a wearable treatment system comprising a gas pressure source (20), a gas flow regulator (solenoid valves 140-1 to 140-4) coupled to the gas pressure source (20) and controller (control unit 30, paragraph [0041]) (valves open or close based on orders from controller, see paragraph [0038]), and a pneumatic distribution system (hose system 58, 68) coupled to the gas flow regulator (see Fig. 1 and 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi to include a gas flow regular coupled to the gas pressure source and the controller and a pneumatic distribution system coupled to the gas flow regulator as taught by Hamilton for the purpose of allowing customization of treatment to different portions of the body (e.g. flow can be opened or closed to certain cuffs at times determined by user to allow for customized therapy).
Regarding claim 17, the combined Naghavi/Hamilton reference discloses the cuff comprises a pneumatically inflatable bladder (Naghavi discloses distal bladder 41 within cuff, see Fig. 6B) removably connected to the pneumatic distribution system (paragraph [0079] of Hamilton discloses removable connection), wherein the controller is configured to adjust a gas pressure in the pneumatically inflatable bladder via control of the gas flow regulator (opening or closing solenoid valves 140-1 to 140-4 adjusts a gas pressure in the bladder, see paragraph [0038] Hamilton).
Regarding claim 18, Hamilton discloses the cuff comprises a connection port (see cuff ports Fig. 1A Hamilton) and the pneumatic distribution system comprises a gas flow tube (color-coded air supply tubes, paragraph [0079] Hamilton) configured to removably connect to the connection port (see paragraphs [0067] and [0079] Hamilton).
Regarding claim 19, Naghavi discloses the pneumatically inflatable bladder (bladder 41 in Fig. 6B) is confined to a portion of the cuff configured to be proximate to a surface of an arm of the patient (positioned on arm or leg, paragraph [0023]) that approximately faces the torso of the patient (because the position of the arm of the user is not specified and because the arm of a user is movable, the bladder is configured to face the torso of the patient when the patient moves their arm to a position where distal bladder 41 faces the torso).
Regarding claim 20, modified Naghavi discloses a garment configured to be worn about the torso of the patient (garment 100 of Donnelly) and a pneumatic distribution system (hose systems 58,68 of Hamilton), but does not disclose the pneumatic distribution system is integrated into the garment. However, in the embodiment of Naghavi shown in Fig. 5A-5C, Naghavi teaches a garment (vest 30) configured to be worn about the torso of the patient, wherein the pneumatic distribution system is integrated into the garment (hardware and pneumatic distribution, e.g. tubes connecting cuff 33,34 to pump within controller 31 integrated in garment, see paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of modified Naghavi to include the pneumatic distribution system is integrated into the garment, as taught by an alternative embodiment of Naghavi, for the purpose of improving securement of the cuff to the wearer (as opposed to just being a sleeve), and improve portability of the apparatus.
Regarding claim 21, Naghavi discloses at least a portion of the garment comprises pneumatically inflatable bladders (bladders 33,34) connected to the pneumatic distribution system (hose system 58, 68 of Hamilton connects bladders to control unit 30).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680), Redington (US 2010/0292619), and Hamilton (US 2011/0251635), and further in view of Dafni (US 7,390,303).
Regarding claim 22, Naghavi discloses pneumatic inflatable bladders (bladders 33,34 of Naghavi) configured to inflate and press against a user, but is silent regarding the pneumatically inflatable bladders are configured to inflate and press against sensing means. 
However, Dafni teaches (Fig. 1) a pneumatically inflatable bladder (cuff 124 having at least one inflatable bladder) configured to inflate and press against sensing means (sensor unit 138) (Col. 7 lines 45-56 and Col. 14 lines 8-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi such that the pneumatically inflatable bladders are configured to inflate and press against sensing means as taught by Dafni for the purpose of allowing simultaneous compression and defibrillation, as well as to allow for measurement of the artery cross sectional area, which indicates endothelial dysfunction of a user (Col. 10 lines 40-48 of Dafni).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and Hamilton (US 2011/0251635), and further in view of Loeb (US 2005/0075531).
 Regarding claim 23, Naghavi discloses a plurality of sensors, but does not disclose the plurality of sensors comprises pressure sensors integrated into the garment and configured to detect pressure from the garment on the patient and wherein the controller is configured to adjust a gas pressure in the pneumatically inflatable bladders, in response to a pressure sensor signal, via control of the gas flow regulator.
However, Loeb teaches (Fig. 3-18) a wearable treatment system wherein the plurality of sensors comprises pressure sensors integrated into a garment (pressure sensor within each bladder of each cuff, each interpreted as a component of a “garment”) and configured to detect pressure from the garment on the patient (paragraph [0107]), and wherein the controller is configured to adjust a gas pressure in the pneumatically inflatable bladders, in response to a pressure sensor signal, via control of the gas flow regulator (paragraphs [0043] and [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi to include pressure sensors integrated into the garment and configured to detect pressure from the garment on the patient and wherein the controller is configured to adjust a gas pressure in the pneumatically inflatable bladders, in response to a pressure sensor signal, via control of the gas flow regulator as taught by Loeb for the purpose of providing suitable sensing means to provide feedback regarding the amount of pressure applied to the body of the user (paragraph [0107]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and Hamilton (US 2011/0251635), and further in view of Brzenchek et l. (US 2017/0239131).
Regarding claim 24, modified Naghavi discloses a garment, but does not disclose at least a portion of the garment comprises cooling tubes connected to the pneumatic distribution system, wherein the cooling tubes are configured to release compressed gas in a direction of the torso of the patient.
However, Brzenchek teaches (Fig. 16) an therapeutic garment (sleeves 25), wherein at least a portion of the garment comprises cooling (tubes connecting heater/cooler units 420 to supply line 336,350,352 which is connected to conduits 113 of the garment, and therefore interpreted “at least a portion of the garment”) connected to the pneumatic distribution system (cooler/heater 420 interposed between distribution system 336,350,352). Regarding the limitation “wherein the cooling tubes are configured to release compressed gas in a direction of the torso of the patient”, because combined Naghavi/Hamilton reference discloses releasing compressed gas from the microcontroller 31 in the longitudinal direction of the torso, the combination of Brzenchek with Naghavi/Hamilton provides that the cooling tubes are configured to release compressed gas (compressed gas from pump 310 of Brzench) in the same direction since, as shown in Fig. 16 Brzenchek, the air from the heater/cooler 420 follows the same path as the air from pump 310.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Naghavi to include cooling tubes connected to the pneumatic distribution system, wherein the cooling tubes are configured to release compressed gas in a direction of the torso of the patient as taught by Brzenchek for the purpose of improving comfort of the user during therapy by providing cooled air to the garment.
 
 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), Hamilton (US 2011/0251635), Brzenchek (US 2017/0239131), and further in view of Garetz (US 2010/0204764).
Regarding claim 25, the combined Naghavi/Hamilton/Brzenchek reference discloses cooling tubes and a plurality of sensors, but does not disclose the plurality of sensors comprises moisture sensors configured to detect moisture on the skin of the patient and wherein the controller is configured to provide the compressed gas to the cooling tubes, in response to a moisture sensor signal, via control of the gas flow regulator.
However, Garetz teaches (Fig. 1) a therapeutic garment (20) including moisture sensors (humidity sensor 12) configured to detect moisture on the skin of the patient (paragraph [0024]), and wherein the controller (microprocessor) is configured to provide cold fluid, in response to a moisture sensor signal (paragraph [0024]). Regarding the limitation “wherein the controller is configured to provide the compressed gas to the cooling tubes, in response to a moisture sensor signal, via control of the gas flow regulator”, the combination of Naghavi/Hamilton/Brzenchek with Garetz provides that the controller provides compressed gas to the cooling tubes (gas from heater/cooler 420 of Brzenchek provided to the cooling tubes, being tubes connecting heater/cooler 420 to supply line, see Fig. 16 Brzenchek and paragraphs [0110] and [0112]), via control of gas flow regulator (opening or closing solenoid valves 140-1 to 140-4 adjusts a gas pressure in the bladder, see paragraph [0038] Hamilton), in response to the moisture sensor signal (signal from moisture sensor 12 of Garetz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619), and Hamilton (US 2011/0251635),  and further in view of Kaib (US 2012/0150008).
Regarding claim 26, Donnelly discloses at least two defibrillator electrodes (electrodes 115), but does not disclose the at least one defibrillation electrode comprises an inflatable cell connected to the pneumatic distribution system and an electrolyte gel sac in contact with the inflatable cell and wherein the controller is configured to increase a gas pressure in the inflatable cell in order to release electrolyte gel from the electrolyte gel sac via control of the gas flow regulator.
However, Kaib teaches (Fig. 2A-2B) an at least one defibrillation electrode (electrode 200) comprising an inflatable cell (fluid channel 230) connected to the pneumatic distribution system (240) and an electrolyte gel sac (gel reservoir 210) in contact with the inflatable cell and wherein the controller is configured to increase a gas pressure in the inflatable cell in order to release electrolyte gel from the electrolyte gel sac via control of the gas flow regulator (paragraph [0037]).
.

 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619, hereinafter referred to as Redington ‘619), and further in view of Redington (US 2011/0240043, hereinafter referred to as Redington ‘043).
Regarding claim 31, Naghavi discloses a cuff, but is silent regarding the cuff being disposable, However, Redington ‘043 teaches a cuff for remote ischemic conditioning, wherein the cuff is disposable (paragraph [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff of Naghavi to be disposable as taught by Redington ‘043 for the purpose of reducing contamination between users and reduce the likelihood of a user operating an improperly functioning cuff.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619, hereinafter referred to as Redington ‘619),, and further in view of Avitable (US 2010/0082060).
Regarding claim 32, Naghavi discloses a cuff, but is silent regarding an external surface of the cuff comprising a microporous fabric. However, Avitable teaches (Fig. 1, 2, 4) a cuff (10) having an outer layer (18) having an outer surface made of a microporous fabric (layer 18 is made of a polyester and is breathable, and because no exemplary materials are provided by applicant, one of ordinary skill in the art would recognize this material to be microporous. See paragraphs [0023] and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external surface of the cuff of Naghavi to comprise a microporous fabric as taught by Avitable for the purpose of allowing the cuff to perform a wicking function to move fluid to the exterior and hasten evaporation (paragraph [0035] Avitable).

 Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619, hereinafter referred to as Redington ‘619), and further in view of Ganske (US 2018/0200140, hereinafter Ganske ‘140).
Regarding claim 34, Naghavi discloses a controller, but is silent regarding a communications network interface coupled to the controller. However, Ganske ‘140 teaches (Fig. 7L-7M) a controller (702) coupled to a communications network interface (“network adaptor”, paragraph [0226]]) 

Regarding claim 35, Ganske ‘140 discloses the controller is configured to transmit one or more of the cardiac information, an indication of delivery of the defibrillation shock, an indication of an implementation of the RIC protocol (transmits usage data, which is inherently an indication of an implementation of a the RIC protocol, see paragraph [0226]).
Regarding claim 36, Ganske discloses the controller is configured to receive the RIC protocol via the communications network interface (receives configuration settings, which define the treatment protocol, see paragraphs [0225] and [0226]).
  
 Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (US 2014/0114117) in view of Donnelly (US 2014/0303680) and Redington (US 2010/0292619, hereinafter referred to as Redington ‘619), and further in view of Ganske (US 2017/0273695, hereinafter Ganske ‘695).
Regarding claim 37, Naghavi discloses a controller configured to implement the RIC protocol, but is silent regarding the controller is configured to implement the RIC protocol prior to an expected cardiac event, wherein the cardiac information is predictive of the expected cardiac event.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Naghavi to implement the RIC protocol prior to an expected cardiac event, wherein the cardiac information is predictive of the expected cardiac event, as taught by Ganske ‘695, for the purpose of improving patient outcome by controlling the RIC protocol based on a comparison between current patient condition and normal values for parameters to determine if RIC therapy should be maintained, adjusted, started or stopped (paragraph [0100] Ganske).

 Response to Arguments
 Applicant's arguments filed 10/14/2020 have been fully considered.
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785